Order; Dissent by Judge O’SCANNLAIN.
*532ORDER
The members of the panel that decided this case voted unanimously to deny the petition for rehearing and all recommended rejection of the suggestion for rehearing en banc.
The full court was advised of the suggestion for rehearing en bane. An active judge requested a vote on whether to rehear the matter en banc. The matter failed to receive a majority of the votes of the nonrecused active judges in favor of en banc consideration. (Fed. R.App. P. 35.)
The petition for rehearing is denied and the suggestion for rehearing en banc is rejected.